Citation Nr: 1452952	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2014, the Veteran was afforded a videoconference hearing before the undersigned.

A claim of service connection for PTSD may encompass claims of service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue.  


FINDINGS OF FACT

1.  In a decision in October 2005, the RO denied reopening the claim of service connection for PTSD; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in October 2005 by the RO raises a reasonable possibility of substantiating the claim.

3.  The Veteran's PTSD and a mood disorder are the result of military sexual trauma (MST) during active service.



CONCLUSION OF LAW

1.  The October 2005 RO decision, which denied reopening the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the previously denied claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  The criteria for entitlement to service connection for PTSD and a mood disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening Previously Denied Claims

Procedural History and Evidence Previously Considered

A claim of service connection for a psychiatric disorder was originally denied in a September 1998 rating decision.  Subsequently, in a rating decision in October 2005, the RO denied reopening service connection for PTSD on grounds that there was no medical evidence showing that the Veteran had PTSD that was related to service.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered consisted of the service treatment records that showed that the Veteran had difficulty adjusting to service and was diagnosed as having drug dependence and a personality disorder for which he was discharged, and private and VA treatment records containing treatment for drug dependency, a personality disorder, and depression.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in April 2011. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for PTSD consists, in part, of a VA examination dated August 2011.  The Veteran was diagnosed during the examination as having PTSD due to MST, a depressive disorder not otherwise specified, a history of benzodiazepine dependence, and a personality disorder not otherwise specified.  Axis IV psychosocial and environmental problems included MST and the examiner stated that the Veteran's depression was likely secondary to PTSD and the stressors listed under Axis IV.

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, that PTSD is related to service, the lack of such evidence was in part the basis for the previous denial of reopening the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  38 U.S.C.A. § 5108.

For this reason, the claim of service connection for a psychiatric disorder, including PTSD, is reopened, and is adjudicated below on the merits.  There is no prejudice to the Veteran in adjudicating the reopened claim because the RO also considered the claim on the merits in the first instance.

II. Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Regarding his claim of service connection for a psychiatric disorder, the Veteran alleges that he experienced an in-service stressor involving MST.  Specifically, the Veteran claims that he went AWOL in December 1971 in order to spend time with his family as his father committed suicide.  After returning to service, he states that his commanding officer took advantage of the situation and eventually drugged and raped him.

The regulations provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Additionally, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

As an initial matter, the Veteran has been diagnosed as having a personality disorder, which was apparent during service.  A personality disorder, however, is not considered a disease or injury within the meaning of VA laws and regulations and is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.

The Veteran's service treatment records show that the Veteran had a substance abuse problem that began prior to service and a psychiatric condition identified as a personality disorder, for which he was recommended for administrative separation.  The service records, including personnel records, do not document an incident involving a sexual trauma, but do document a deterioration in his conduct and efficiency in January 1972, which is after the time of his claimed MST as well as his father's death.  The absence of documentation of his MST is not unexpected in light of the regulations concerning PTSD due to personal assault, which suggest that evidence from sources other than official service records may be necessary to corroborate a veteran's account of a stressor incident.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Private treatment records from the 1980s show that the Veteran suffered from problems of depression, anxiety, suicidal ideation, and substance dependence.  VA treatment records dated June 2001 and July 2011 state that the Veteran suffered from PTSD caused by childhood sexual abuse.  A November 2004 VA treatment record states that the Veteran was sexually assaulted during service.  The Veteran has been diagnosed during VA treatment as having depression, an anxiety disorder, PTSD, alcohol and drug dependence, and a personality disorder.  

The VA examiner at the August 2011 examination reported that the Veteran has a diagnosis of PTSD secondary to MST, depressive disorder, a history of benzodiazepine dependence, and a personality disorder.  Axis IV psychosocial and environmental problems included MST and early childhood sexual trauma.  The examiner stated that the Veteran's personality disorder could mask the Veteran's PTSD symptoms and his symptoms had likely become worse following his military experience.  Also, his depression was likely secondary to his PTSD as well as the other stressors on Axis IV, which include the MST.  

In an October 2011 statement, the Veteran's friend, D.M., stated that the Veteran had been vague about why he was discharged and finally told him about the sexual assault by an officer.  He also reported that the Veteran continued to have trouble coping with the trauma.  

At the July 2014 Board hearing, the Veteran credibly testified to being personally assaulted while in service.  He stated that he sought counseling after the incident, but he did not report it to the physician who conducted his psychiatric evaluation because he was deeply humiliated.  He also stated that the officer who assaulted him managed to have him discharged so that he would not threaten his career.  

In this type of case, the VA examiner's opinion itself is supporting evidence that the claimed in-service stressor actually occurred.  See Menegassi, 683 F.3d at 1382.  Moreover, service personnel records show a deterioration in his conduct and efficiency, the Veteran consistently and credibly testified to the assault at the Board hearing, and his friend's statement supports his claim of the assault.

When considering the consistent and credible evidence, the Board finds that an in-service stressor at least as likely as not occurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given the clinical diagnosis of PTSD and depression disorder secondary to the in-service stressor of MST, the Board finds that the Veteran has PTSD and a mood disorder that are at least as likely as not attributable to an in-service event.  Therefore, the Board concludes that the criteria for service connection for PTSD and a mood disorder are met, and service connection for PTSD and a mood disorder is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

The Veteran's claim of service connection for a psychiatric disorder, including PTSD, is reopened, and service connection for PTSD and a mood disorder is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


